          Case 1:19-cv-00163-PB Document 87 Filed 06/20/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

New Hampshire Lottery Commission

     v.
                                          Case No. 19-cv-163-PB
US Attorney General, et al



                                   JUDGMENT


     In accordance with the Memorandum and Order by Judge Paul

Barbadoro dated June 3, 2019, judgment is hereby entered.

     The prevailing party may recover costs consistent with Fed. R.

Civ. P. 54(d) and 28 U.S.C. § 1920.


                                          By the Court:


                                           /s/Tracy A. Uhrin
                                          _________________________
                                          Tracy A. Uhrin
                                          Chief Deputy Clerk



Date: June 20, 2019

cc: Counsel of Record
